Case: 3:19-cv-00290-WHR-MRM Doc #: 24 Filed: 06/22/20 Page: 1 of 2 PAGEID #: 96




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 ROBERT MACKEY,
              Petitioner,
        v.                                   Case No. 3:19-cv-290
 CHAE HARRIS, Warden,                        JUDGE WALTER H. RICE
 Lebanon Correctional Institution,
              Respondent.




        DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
        JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #23);
        DISMISSING WITH PREJUDICE PETITION UNDER 28 U.S.C. § 2254
        FOR WRIT OF HABEAS CORPUS (DOC. #4); DENYING
        CERTIFICATE OF APPEALABILITY AND LEAVE TO APPEAL IN
        FORMA PAUPERIS; JUDGMENT TO ENTER IN FAVOR OF
        RESPONDENT AND AGAINST PETITIONER; TERMINATION ENTRY




       Based on the reasoning and citations of authority set forth by United States

Magistrate Judge Michael R. Merz in his Report and Recommendations, Doc. #23,

as well as upon a thorough de novo review of this Court’s file and the applicable

law, the Court ADOPTS said judicial filing in its entirety. Although Petitioner was

advised of his right to file Objections to the Report and Recommendations, and of

the consequences of failing to do so, no Objections were filed within the time

allotted.

       The Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus, Doc. #4, is

DISMISSED WITH PREJUDICE.
Case: 3:19-cv-00290-WHR-MRM Doc #: 24 Filed: 06/22/20 Page: 2 of 2 PAGEID #: 97




      Given that Petitioner has not made a substantial showing of the denial of a

constitutional right and, further, that the Court’s decision herein would not be

debatable among reasonable jurists, and because any appeal from this Court’s

decision would be objectively frivolous, Petitioner is denied a certificate of

appealability, and is denied leave to appeal in forma pauperis.

      Judgment will be entered in favor of Respondent and against Petitioner.



      The captioned case is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.




                                                                    (tp - per Judge Rice authorization after his
Date: June 22, 2020                                                 review)

                                        WALTER H. RICE
                                        UNITED STATES DISTRICT JUDGE




                                           2
